Citation Nr: 0324813	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  94-48 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether disability resulting from injury sustained on June 
28, 1993, is the result of the veteran's willful misconduct 
for the purposes of entitlement to non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971. 

This appeal arises from an August 1994 administrative 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That decision held 
that the injuries sustained by the veteran on June 28, 1993, 
were the result of his own willful misconduct and that 
therefore he was not entitled to non-service-connected 
pension benefits based on those injuries.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal of the August 1994 
decision. In an October 1998 order, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated the Board's decision and 
remanded the case for readjudication.

In June 1999, the Board remanded the case for additional 
development.  On remand, the RO continued it's prior denial.  
In October 2000, the Board denied the veteran's appeal.  He 
appealed the October 2000 Board decision to the Court which, 
in a July 2001 order, granted the Secretary's unopposed 
motion to vacate the Board's decision and remand the matter 
for consideration of the case in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) which had been enacted in 
November 2000.  38 C.F.R. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).

In August 2002 the Board again denied the veteran's appeal.  
He again appealed to the Court.  Pursuant to a Joint Motion 
for Remand, the Court vacated the Board's decision and 
remanded the case. 





REMAND

The Board notes that the veteran has submitted numerous 
letters and statements over the years exhibiting his 
frustration with the length of time that it has taken for 
development, adjudication and final resolution of his claim.  
In the present appeal the Board notes that the veteran's own 
attorney requested remand so that the veteran could receive 
notification under 38 C.F.R. § 1.59 that VA had been unable 
to obtain the Monroe City Court records and to notify him as 
to whose responsibility it was to obtain said records.  
Moreover, such notification is required to be made at the RO 
level.  See,  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Therefore, this case must be returned to the RO for the 
necessary notification action.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the issue 
on appeal.

Specifically inform the veteran that:

?	VA has been unable to obtain a 
complete and signed copy of 
the June 1993 Monroe City 
Police report and a complete 
copy of the Monroe City Court 
records related to his June 
1993 arrest.  

?	VA is precluded from paying 
for these records.

?	It is the veteran's 
responsibility to obtain and 
submit complete copies of 
these records.  

Also inform the veteran that:  

?	He needs to provide all 
information related to Civil 
Action 3:94-1072 initiated by 
him against the City of Monroe 
in the United States District 
Court for the Western District 
of Louisiana.

?	It is his responsibility to 
submit complete copies of all 
records, including pleadings 
and judgments, related to this 
lawsuit. 

Finally, inform the veteran of the time 
within which he should respond, unless he 
informs the RO that he has no additional 
evidence to submit or waives the required 
time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  After which the RO 
should readjudicate the claim.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


